Exhibit 10.51

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

 

 

Third Amendment

 

to

License Agreement

 

between

 

Argos Therapeutics, Inc.

(hereinafter “Argos”)

 

- and -

 

Lummy (Hong Kong) Co., Ltd.

(hereinafter “China Company”)

 

This Amendment is made as of and effective March 23th, 2018 (“Effective Date”),
contingent on the full execution of the Amended Second Stock Purchase Agreement
between China Company and Argos “Second SPA”).

 

 

WHEREAS, Argos and China Company entered into a license agreement dated April 7,
2015 (the “License Agreement”), as first amended on December 5, 2016, and
amended a second time on October 19, 2017;

 

WHEREAS, the License Agreement, as amended, set forth certain royalties and
milestones, which the parties wish to amend contingent on the full execution of
the Amended Second SPA;

 

WHEREAS the parties now require that the License Agreement be amended as set
forth herein,

the parties agree to amend the License Agreement as follows:

 

 

1.Section 3.3 is amended to read in its entirety as follows:

 

3.3       Milestones. Subject to the terms and conditions of this Agreement,
China Company shall make the non-refundable, non-creditable milestone payments
to Argos set forth below no later than [**] days after the earliest date on
which the corresponding milestone event has first been achieved with respect to
a Licensed Product.

 

Milestone Event Milestone Payment [**] [**] [**] [**] [**] [**] [**] [**] [**]
[**] [**] [**] [**] [**] [**] [**] [**] [**]

 

[**]

 

1 

 



 

The following shall be deemed to be material breaches of this Agreement,
subject, however to the notice and cure period set forth in 10.2.l(a): (a) the
Milestone Event set forth in (i) above is not completed within [**] months after
the Trigger Event, (b) the Milestone Event set forth in (iii) above is not
completed within [**] months after the Trigger Event, or (c) the Milestone Event
set forth in (vi) above is not completed within [**] months after the Trigger
Event, and, in each case, the failure to complete the applicable Milestone Event
is not directly related to acts or omissions by Argos. In addition, failure to
achieve the following shall be deemed to be material breaches of this Agreement:
(i) within [**] months of the first [**] U.S. FDA approvals obtained by Argos
for a Licensed Product, China Company must Initiate Clinical Study of said
Licensed Products, and (ii) within [**] months from Initiation of a Pivotal
Clinical Study for said Licensed Products, China Company must submit the
relevant application(s) for the Regulatory Approval to Commercialize said
Licensed Products. Notwithstanding the foregoing, the Parties acknowledge and
agree that the regulatory process to obtain Regulatory Approval for the Licensed
Product in the China Company Territory has a high level of uncertainty and in
the event that the failure to achieve a milestone set forth in (vi), (vii), or
(viii) is primarily attributable to regulatory requirements or delays caused by
Regulatory Authorities in the China Company Territory which are out of the
control of China Company and which could not reasonably be anticipated as of the
Effective Date (an “Intervening Regulatory Event”), the Parties agree to
renegotiate the relevant Milestone Events in good faith in a manner reasonably
taking into consideration the Intervening Regulatory Event.

 

 

All other terms and conditions will remain the same.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized corporate officers or representatives as of the
Effective Date of this Amendment.

 

 



Argos Therapeutics, Inc.   Lummy (Hong Kong) Co., Ltd.               By:   /s/
Jeff Abbey   By:   /s/ Xuefeng Leng                           Name:   Jeff Abbey
  Name:   Xuefeng Leng                           Title:   President and CEO  
Title:   Director  



 





 



--------------------------------------------------------------------------------

